 



EXHIBIT 10.2
Ableco Finance LLC
299 Park Avenue, 23rd Floor
New York, New York 10171
                                                       
                                         as of May 21, 2007
LOUD TECHNOLOGIES INC.
16220 Wood-Red Road NE
Woodinville, Washington 98072
Attention: Tim O’Neil, Chief Financial Officer
Ladies and Gentlemen:
     LOUD Technologies Inc., a Washington corporation (“Parent” or “US
Borrower”), Grace Acquisitionco Limited, a company incorporated under the laws
of England and Wales with registered number 06078534 (“UK Borrower”), Ableco
Finance LLC, a Delaware limited liability company, as collateral agent for the
Lenders (in such capacity, together with any successor collateral agent, the
“Collateral Agent”), and GMAC Commercial Finance LLC, as administrative agent
for the Lenders (in such capacity, together with any successor administrative
agent, the “Administrative Agent”) have entered into financing arrangements
pursuant to which Administrative Agent and the Lenders (as defined below) have
made and may make loans and advances as set forth in that certain Financing
Agreement, dated as of March 30, 2007, by and among US Borrower and UK Borrower,
each subsidiary of the Parent listed on the signature pages thereto (such
subsidiaries, together with US Borrower and UK Borrower, each a “Loan Party” and
collectively the “Loan Parties”), the lenders from time to time party thereto
(each a “Lender” and collectively, the “Lenders”), Collateral Agent and
Administrative Agent, (Administrative Agent and Collateral Agent, each an
“Agent” and collectively, the “Agents”) (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”). Initially capitalized terms used herein but not defined
herein shall have the respective meanings ascribed thereto in the Loan
Agreement.
     Parent has informed the Agents that US Borrower is unable to deliver to
Agents (i) the monthly financial statements for March 2007 and the quarterly
financial statements for the fiscal quarter of Parent ending March 31, 2007
(collectively, the “Financial Deliverable”) by May 15, 2007 (the “Financial
Deliverable Deadline”) as required by Section 7.01(a) of the Loan Agreement, as
extended by that certain extension letter dated May 3, 2007 (the “Designated
Financial Deliverable Requirement”), and (ii) the control agreement relating to
the Blocked Accounts (the “Blocked Account Deliverable”; and together with the
Financial Deliverable, collectively, the “Deliverables”) by May 15, 2007 (the
“Blocked Account Deliverable Deadline”; and together with the Financial
Deliverable Deadline, collectively, the “Delivery Deadlines”) as required by
Section 8.01(a) of the Loan Agreement, as extended by that certain extension
letter dated May 3, 2007 (the “Designated Blocked Account Deliverable
Requirement”; and together with the Designated Financial Deliverable
Requirement, the “Designated Events of Default”).

 



--------------------------------------------------------------------------------



 



     Parent has requested that the Agents and the undersigned Lenders consent to
the extension of the Delivery Deadlines with respect to the Deliverables as set
forth herein. Agents and the Lenders are willing to grant the requested
extension on the terms and conditions set forth herein.
     Accordingly, the Agents, the undersigned Lenders and the Loan Parties
hereby agree that (i) the Financial Deliverable Deadline with respect to the
Financial Deliverable hereby is extended to May 27, 2007, and (ii) the Blocked
Account Deliverable Deadline with respect to the Blocked Account Deliverable
hereby is extended to May 27, 2007.
     Subject to the terms and conditions hereof, the Agents and the undersigned
Lenders hereby waive the Designated Events of Default. The waiver herein is
limited to the specifics hereof, shall not apply with respect to any Default or
Event of Default other than the Designated Events of Default, or any other facts
or occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Loan Agreement or the other Loan Documents, and,
except as expressly set forth herein, shall not operate as a waiver or an
amendment of any right, power, or remedy of the Agents or the Lenders, nor as a
consent to or waiver of any further or other matter, under the Loan Documents.
     Parent hereby represents and warrants that (a) the execution, delivery, and
performance of this letter are within its corporate powers, have been duly
authorized by all necessary corporate action, and are not in contravention of
any law, rule, or regulation, or any order, judgment, decree, writ, injunction,
or award of any arbitrator, court, or governmental authority, or of the terms of
its charter or bylaws, or of any contract or undertaking to which it is a party
or by which any of its properties may be bound or affected, (b) the
representations and warranties in the Loan Agreement and the other Loan
Documents are true and correct in all respects on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date), and (c) other than the Designated
Events of Default, no Default or Event of Default has occurred and is continuing
on the date hereof.
     Except as expressly set forth herein, this letter shall not, by implication
or otherwise, limit, impair, constitute a waiver of, or otherwise affect the
rights and remedies of any Agent or any Lender under the Loan Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Loan Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
     This letter shall constitute a Loan Document, and, after the date hereof,
any reference to the “Loan Agreement” or this “Agreement,” in the Loan Agreement
or any other Loan Document, shall mean the Loan Agreement as modified hereby.
This letter shall be subject to the provisions regarding governing law, waiver
of jury trial, jurisdiction and venue applicable to the Loan Agreement.
     This letter may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. Delivery of an executed

2



--------------------------------------------------------------------------------



 



counterpart of this letter by telefacsimile or other electronic method shall be
equally as effective as delivery of an original executed counterpart of this
letter. Any party delivering an executed counterpart of this letter by
telefacsimile or other electronic method shall also deliver an original executed
counterpart of this letter, but the failure to do so shall not affect the
validity, enforceability or binding effect of this letter.
[Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



          Please indicate your agreement with the foregoing by signing in the
space provided below.

                  Very truly yours,    
 
                ABLECO FINANCE LLC,
as Collateral Agent, and on behalf of itself, and its affiliates, as Lenders    
 
           
 
  By:   /s/ Daniel E. Wolf    
 
           
 
           
 
  Title:   President    
 
           
 
                GMAC COMMERCIAL FINANCE LLC,
as Administrative Agent and as a Lender    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
     
 
   

[SIGNATURE PAGE TO WAIVER AND EXTENSION LETTER]

 



--------------------------------------------------------------------------------



 



          Please indicate your agreement with the foregoing by signing in the
space provided below.

                  Very truly yours,    
 
                ABLECO FINANCE LLC,
as Collateral Agent, and on behalf of itself, and its affiliates, as Lenders    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           
 
                GMAC COMMERCIAL FINANCE LLC,
as Administrative Agent and as a Lender    
 
           
 
  By:   /s/ Christopher Gauch    
 
           
 
           
 
  Title:   Vice President    
 
     
 
   

[SIGNATURE PAGE TO WAIVER AND EXTENSION LETTER]

 



--------------------------------------------------------------------------------



 



              FORTRESS CREDIT FUNDING I LP,
as a Lender
 
       
 
  By:   Fortress Credit Funding I GP LLC,
its general partner
 
       
 
  By:   /s/ Constantine M. Dakolias
 
       
 
  Title:   CHIEF CREDIT OFFICER
 
       
 
            FORTRESS CREDIT FUNDING II LP,
as a Lender
 
       
 
  By:   Fortress Credit Funding II GP LLC,
its general partner
 
       
 
  By:   /s/ Constantine M. Dakolias
 
       
 
  Title:   CHIEF CREDIT OFFICER
 
       
 
            FORTRESS CREDIT FUNDING III LP,
as a Lender
 
       
 
  By:   Fortress Credit Funding III GP LLC,
its general partner
 
       
 
  By:   /s/ Constantine M. Dakolias
 
       
 
  Title:   CHIEF CREDIT OFFICER
 
       
 
            FORTRESS CREDIT FUNDING IV LP,
as a Lender
 
       
 
  By:   Fortress Credit Funding IV GP LLC,
its general partner
 
       
 
  By:   /s/ Constantine M. Dakolias
 
       
 
  Title:   CHIEF CREDIT OFFICER
 
       

[SIGNATURE PAGE TO WAIVER AND EXTENSION LETTER]

 



--------------------------------------------------------------------------------



 



                  FORTRESS CREDIT OPPORTUNITIES I LP,
as a Lender    
 
           
 
  By:   Fortress Credit Opportunities I GP LLC,
its general partner    
 
           
 
  By:   /s/ Constantine M. Dakolias    
 
           
 
  Title:   CHIEF CREDIT OFFICER    
 
           
 
                FORTRESS CREDIT OPPORTUNITIES II LP,
as a Lender    
 
           
 
  By:   Fortress Credit Opportunities II GP LLC,
its general partner    
 
           
 
  By:   /s/ Constantine M. Dakolias    
 
           
 
  Title:   CHIEF CREDIT OFFICER    
 
           
 
                FCCD LIMITED,
as a Lender    
 
           
 
  By:   /s/ Constantine M. Dakolias    
 
           
 
  Title:   CHIEF CREDIT OFFICER    
 
     
 
   

[SIGNATURE PAGE TO WAIVER AND EXTENSION LETTER]

 



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND AGREED TO BY:    
 
        LOUD TECHNOLOGIES INC.,
as US Borrower    
 
       
By:
  /s/ Timothy P. O’Neil    
 
       
 
       
Title:
  CFO    
 
       
 
        GRACE ACQUISITIONCO LIMITED,
as UK Borrower    
 
       
By:
  /s/ Timothy P. O’Neil    
 
       
 
       
Title:
  Director    
 
       
 
        LOUD TECHNOLOGIES EUROPE PLC,
as a Foreign Guarantor    
 
       
By:
  /s/ James T. Engen    
 
       
 
       
Title:
  Director    
 
       
 
        MACKIE DESIGNS INC.,
as a US Guarantor    
 
       
By:
  /s/ Timothy P. O’Neil    
 
       
 
       
Title:
  VP    
 
       
 
        SIA SOFTWARE COMPANY, INC.,
as a US Guarantor    
 
       
By:
  /s/ Timothy P. O’Neil    
 
       
 
       
Title:
  VP    
 
 
 
   

[SIGNATURE PAGE TO WAIVER AND EXTENSION LETTER]

 



--------------------------------------------------------------------------------



 



          SLM HOLDING CORP.,
as a US Guarantor    
 
       
By:
  /s/ Timothy P. O’Neil    
 
       
 
       
Title:
  VP    
 
 
 
   
 
        ST. LOUIS MUSIC, INC.,
as a US Guarantor    
 
       
By:
  /s/ Timothy P. O’Neil    
 
       
 
       
Title:
  VP    
 
 
 
   

[SIGNATURE PAGE TO WAIVER AND EXTENSION LETTER]

 